Citation Nr: 0719722	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-34 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for psoriasis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  He had Vietnam service and was awarded decorations 
including the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO rating decision that 
reopened and denied the veteran's claim for service 
connection for psoriasis on a de novo basis.  In September 
2006, the veteran testified at a Travel Board hearing at the 
RO.  A September 2005 RO decision (issued in a statement of 
the case) denied service connection for psoriasis, to include 
as due to Agent Orange exposure, on a de novo basis.  

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  In 
this case, the issue was previously denied in October 1975.  
Thus, this issue is phrased accordingly on the cover page.  

The present Board decision addresses the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for psoriasis.  The issue of the 
merits of the claim for entitlement to service connection for 
psoriasis is addressed in the REMAND portion of the decision 
below and is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The RO denied service connection for psoriasis in an 
October 1975 decision, and the veteran did not appeal.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 1975 RO decision that denied service 
connection for psoriasis is final.  38 U.S.C.A. § 7105 (West 
2002).  

2.  New and material evidence has been submitted to reopen a 
claim for service connection for psoriasis.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet.App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted to reopen a claim for 
service connection for psoriasis, and the need to remand for 
additional information with regard to the merits of the 
issue, no further discussion of VCAA compliance is needed at 
this time.  



Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1998).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO denied service connection for psoriasis in October 
1975.  The October 1975 RO decision was not appealed and is 
considered final.  38 U.S.C.A. § 7105.

The evidence considered at the time of the October 1975 RO 
decision included the veteran's service medical records; 
post-service VA treatment records; and the veteran's own 
statement.  The RO denied service connection on the basis 
that psoriasis had not been shown by the evidence of record.  
It was noted that the veteran had failed to report for an 
examination.  

The veteran's service medical records show an entry, which is 
somewhat illegible, but appears to indicate treatment for a 
skin condition on one occasion.  Specifically, an April 1968 
treatment entry appears to note that he had a papulo squamous 
rash of the penis and pitting of the fingernails.  The 
diagnosis appears to indicate psoriasis.  The July 1968 
objective separation examination report included a notation 
that the veteran's skin was normal.  

Post-service VA treatment records dated from October 1968 to 
April 1969 showed treatment for dental problems.  There was 
no reference to any skin problems including psoriasis.  

The evidence received since the October 1975 RO decision 
includes post-service private treatment records; additional 
VA treatment records; a VA Patient Data Card; and statements 
and testimony from the veteran and his wife.  These records 
contain evidence of treatment for variously diagnosed skin 
problems, including psoriasis, as well as evidence of recent 
treatment for such conditions.  

For example, an August 1979 VA pathological report related a 
diagnosis of skin, dermatitis, consistent with polymorphous 
light eruption, biopsy right wrist.  A September 1979 VA 
treatment entry related a diagnosis of lichen planus.  

An April 1998 VA consultation report indicated an assessment 
of seborrheic keratosis of the scalp and tinea cruris.  A 
March 2001 entry noted that the veteran had skin problems 
since military service.  The provisional diagnosis was 
chronic skin lesions.  

An August 2001 VA treatment entry related an assessment of 
psoriasis.  A September 2003 entry noted an assessment of 
palmar plantar psoriasis, now evolving into psoriasis.  
Another September 2003 entry indicated an assessment of 
palmar plantar psoriasis.  A March 2004 entry related an 
assessment of psoriasis versus eczema.  A VA treatment entry, 
apparently dated in December 2003, noted that the veteran had 
a skin condition that had been noted since his military days.  
It was reported that the veteran had previously been seen by 
dermatology in 2001 and that he was felt to have psoriasis.  

A VA Patient Data Card first received in April 2005, included 
a notation that the veteran was service-connected, but no 
condition was reported on it.  The Board further notes, 
however, that review of the claims file reveals that a dental 
rating found tooth number 18 service-connected for treatment 
purposes.

The Board observes that the evidence available at the time of 
the October 1975 RO decision did not include any current 
diagnoses of psoriasis or any other skin problems.  As noted 
previously, the October 1975 RO decision denied service 
connection for psoriasis on the basis that such condition was 
not shown by the evidence of record.  

In the evidence since the October 1975 RO decision, there are 
multiple diagnoses of psoriasis as well as other skin 
problems.  There are also references to the veteran having 
skin problems since military service, although such 
references were apparently based on a history provided by the 
veteran.  The veteran is also currently claiming that his 
psoriasis may have been related to Agent Orange exposure.  As 
the veteran was treated for psoriasis during service, the 
evidence of current diagnoses of skin problems, including 
psoriasis, clearly raises a question as to a possible 
relationship between current psoriasis and the veteran's 
period of service.  The evidence will be considered credible 
for the purposes of determining whether new and material 
evidence has been submitted  

Therefore, the Board finds that the evidence received since 
the October 1975 RO decision is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
his claim, and raises a reasonable possibility of 
substantiating the claim.  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The Board concludes that evidence submitted since the October 
1975 RO decision is new and material, and thus the claim for 
service connection for psoriasis is reopened.  This does not 
mean that service connection is granted.  Rather, additional 
development of evidence will be undertaken (see the below 
remand) before the issue of service connection for psoriasis 
is addressed on a de novo basis.  Manio v. Derwinski, 1 
Vet.App. 140 (1991).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for psoriasis is reopened, and to this 
extent only, the benefit sought on appeal is granted.  


REMAND

As the Board has determined that the previously denied claim 
for service connection for psoriasis has been reopened by new 
and material evidence, the claim must be reviewed on a de 
novo basis.  Manio v. Derwinski, 1 Vet.App. 140 (1991).  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

As noted above, the veteran's service medical records appear 
to show treatment for psoriasis on one occasion, although the 
report is somewhat illegible.  Specifically, an April 1968 
treatment entry appears to note a papulo squamous rash of the 
penis and pitting of the fingernails.  The diagnosis appears 
to state psoriasis.  The July 1968 objective separation 
examination report included a notation that the veteran's 
skin was normal.  

Post-service treatment records show treatment for variously 
diagnosed skin problems, including psoriasis, on multiple 
occasions.  

The veteran has not been afforded a VA examination with an 
etiological opinion, after a review of his entire claims 
file, as to his claim for service connection for psoriasis.  
Such should be accomplished on remand.  38 C.F.R. 
§ 3.159(c)(4).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a reopened claim 
for a benefit which was previously disallowed, the claim 
shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  In this 
regard, he has received treatment at the VA Medical Center in 
Little Rock, Arkansas, with the last treatment notes of 
record being from February 2005.  38 C.F.R 3.159(c).  
        
Accordingly, this issue is REMANDED for the following:  

1.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder, concerning his claimed 
disorder and dated since February 2005 
from the Little Rock, Arkansas VA Medical 
Center.  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his skin condition.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination, to specifically 
include the April 1968 service medical 
record entry.  The examiner should 
diagnose all current skin conditions.  
Based on a review of historical records 
and generally accepted medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
whether it is as likely as not (50 percent 
or greater possibility) that any current 
skin conditions, including psoriasis, are 
etiologically related to the veteran's 
period of service.  

3.  Thereafter, review the veteran's claim 
for service connection for psoriasis (to 
include as due to Agent Orange exposure) 
on a de novo basis.  If the claim is 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


